DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

  PALM BEACH PAIN MANAGEMENT, INC. and ANTHONY ROGERS,
                       Appellants,

                                    v.

              GARY D. CARROLL and APRIL CARROLL,
                           Appellees.

                              No. 4D20-2455

                          [December 9, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Ashley Zuckerman, Judge; L.T. Case No. 50-2006-CA-
004907-XXXX-MB.

  Sharon Bidka Urbanek of Forman Law Offices, P.A., Delray Beach, for
appellants.

   Stephen J. Padula and Joshua S. Widlansky of Padula Bennardo
Levine, LLP, Boca Raton, for appellee Gary D. Carroll.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.